Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 6/16/2022, wherein claims 1-15 were amended; and claims 16-28 were canceled. Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over DiBiasi (US 2012/0037655) in view of Marsh (US 2007/0149924).
Regarding claim 1, DiBiasi discloses a container (See Figs. 12-14) for storing pen needles, the container comprising: a plurality of cavities (See twenty eight cavities shown in Fig. 12, also see Fig. 7 for specifics of each cavity), each cavity having a closed end (bottom end in Fig. 7) and an open end (top end in Fig. 7 near 108), wherein the open end (3d) is flared outwardly relative to the closed end (as shown in Fig. 7 at 112). DiBiasi discloses the claimed invention except for the ring within each cavity.
However, Marsh teaches a pen needle storage device (See Figs. 2-3) comprising a cavity (within 100) having a ring (200) therein, the ring includes a plurality of arms (at 220 in Fig. 3, which is incorrectly labeled as lower-most 200 in Fig. 2) that is configured to retain the a pen needle in a first position (before 400/200 are fully inserted within 100) and in a second position (when 400/200 are fully inserted within 100); and the plurality of arms are flared outwardly when the pen needle is in the first position, wherein a plurality of protrusions (material which extends between 220 and 200) extends inward from the plurality of arms, for the purpose of shielding the needle and retaining the needle within the cavity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cavities of DiBiasi with rings as taught by Marsh in order to shield the needle and help to better retain the needle within the cavity.
Regarding claim 2, DiBiasi discloses the plurality of cavities are interdigitated (as shown in Fig. 14).
Regarding claim 10, DiBiasi-Marsh discloses the plurality of arms are not substantially flared outwardly when the pen needle is in the second position.
Regarding claim 11, DiBiasi-Marsh discloses the pen needle is locked in one of the plurality of rings in the second position and unable to be removed, without sufficient force applied thereto.
Regarding claim 12, DiBiasi-Marsh discloses the pen needle in the second position is disposed at a position deeper inside the container than the pen needle in the first position.
Regarding claim 13, DiBiasi-Marsh discloses each of the plurality of rings includes a base (at 210 in Marsh) having an opening (opening within 210 in Marsh); and a needle of the pen needle extends through the opening  in the first position and the second position (as shown in Fig. 3 of Marsh).
Regarding claim 14, DiBiasi discloses a container (See Figs. 12-14) for storing pen needles, the container comprising: a plurality of cavities (See twenty eight cavities shown in Fig. 12, also see Fig. 7 for specifics of each cavity), each cavity comprising: a closed end (bottom end in Fig. 7) and an open end (top end in Fig. 7 near 108). DiBiasi discloses the claimed invention except for the ring within each cavity.
However, Marsh teaches a pen needle storage device (See Figs. 2-3) comprising a cavity (within 100) having a ring (200) therein, the ring includes a plurality of arms (at 220 in Fig. 3, which is incorrectly labeled as lower-most 200 in Fig. 2) that is configured to retain the a pen needle in a first position (before 400/200 are fully inserted within 100) and in a second position (when 400/200 are fully inserted within 100) wherein one of the plurality of rings is engaged to a hub; and the plurality of arms are flared outwardly when the pen needle is in the first position, wherein a plurality of protrusions (material which extends between 220 and 200) extends inward from the plurality of arms, for the purpose of shielding the needle and retaining the needle within the cavity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cavities of DiBiasi with rings as taught by Marsh in order to shield the needle and help to better retain the needle within the cavity.

Allowable Subject Matter
Claims 3-9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735